Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-12 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Haase (U.S. Patent Pub. No. 2004/0217699), in view of Lee (U.S. Patent Pub. No. 2006/0097631) of record, in view of Miyagawa (U.S. Patent Pub. No. 2004/0257473) of record.
	Regarding Claim 1
	Haase discloses a display panel comprising: a plurality of unit pixels [0006], 5wherein each of the unit pixels (FIG. 2) includes three distinctive light-emitting elements including a first light-emitting element (left) that emits first color light (red), a second light-emitting element (right) that emits second color light (green), and a third 
Haase fails to disclose “each of the unit pixels is divided into a non-transparent region and a transparent region” and “the non-transparent region includes the first light-emitting element and the second light-emitting element among the three distinctive light emitting elements, wherein the transparent region includes the third light-emitting element among the three distinctive light emitting elements”; “the transparent region displays an image based on only the third color light among the first color light, the second color light, and the third color while allowing a user to see an object located behind the transparent display panel, and wherein each of the first light-emitting element and the second light-emitting element is arranged to be adjacent to the third light-emitting element with no light-emitting element interposed therebetween”.
	FIG. 6 of Lee discloses a similar display panel, wherein each of the unit pixels is divided into a non-transparent region and a transparent region and includes three distinctive light-emitting elements, wherein the non-transparent region includes the first light-emitting element (left) and the second light-emitting element (right) among the three-light emitting elements, wherein the transparent region includes the third light-emitting element (middle) among the three distinctive light emitting elements, the transparent region displays an image based on only the third color light among the first color light, the second color light, and the third color while allowing a user to see an object located behind the transparent display panel, and wherein each of the first light-emitting element and the second light-emitting element is arranged to be adjacent to the third light-emitting element with no light-emitting element interposed therebetween.


	Regarding Claim 2
	Haase discloses each of the first light-emitting element, the second light-emitting element, and the third light-emitting element includes an organic light emitting diode [0004].

	Regarding Claim 3
	FIG. 6 of Lee discloses an anode (320) and a cathode (350) of the third light-emitting element are a transparent electrode [0057].

	Regarding Claim 4
	FIG. 6 of Lee discloses an anode (320) of the first 20light-emitting element and an anode of the second light-emitting element are a non-transparent electrode, a semi-transparent electrode, the transparent electrode, or a reflective electrode [0057], and wherein a cathode (350) of the first light-emitting element and a cathode of the second light-emitting element are the non-transparent electrode, the semi-transparent electrode, or 25the transparent electrode.


	FIG. 6 of Lee discloses an anode of the first light-emitting element and an anode (320) of the second light-emitting element are a non-transparent electrode, a semi-transparent electrode, or the transparent electrode, and 5wherein a cathode of the first light-emitting element and a cathode (350) of the second light-emitting element are the non-transparent electrode, the semi-transparent electrode, the transparent electrode, or a reflective electrode [0057].

	Regarding Claim 6
	FIG. 6 of Lee discloses an area of the transparent 10region (middle) is larger than an area of the non-transparent region (310).

	Regarding Claim 7
	FIG. 6 of Lee discloses an area of the third light-emitting element (middle) is equal to the area of the transparent region.
	
	Regarding Claim 8
	FIG. 6 of Lee discloses an area of the third light-emitting element (middle) is larger than an area of the first light-emitting element (left) and an area of the second light-emitting element (right).

	Regarding Claim 10

	
	Regarding Claim 11
	Haase discloses the first color light is the blue light, and the second color light is the green light, the third color light is the red5blue light. 

	Regarding Claim 12
	Haase discloses the first color light is the blue light, and the second color light is the red light, the third color light is the green5blue light.

	Regarding Claim 20
	Haase discloses a transparent display panel including a plurality of unit pixels [0006], 5wherein each of the unit pixels (FIG. 2) includes three distinctive light-emitting elements including a first light-emitting element (left) that emits first color light (red), a second light-emitting element (right) that emits second color light (green), and a third light-emitting element (middle) that emits third color light (blue); the first color, the second color, and the third color being different from one another, wherein each of the first light-emitting element and the second light-emitting element is arranged to be adjacent to the third light-emitting element with no light-emitting element interposed therebetween.
Haase fails to disclose “a panel driving circuit configured to drive the transparent display panel”; “each of the unit pixels is divided into a non-transparent region and a 
FIG. 6 of Lee discloses a similar display panel, wherein each of the unit pixels is divided into a non-transparent region and a transparent region and includes three distinctive light-emitting elements, wherein the non-transparent region includes the first light-emitting element (left) and the second light-emitting element (right) among the three-light emitting elements, wherein the transparent region includes the third light-emitting element (middle) among the three-light emitting elements, the transparent region displays an image based on only the third color light among the first color light, the second color light, and the third color while allowing a user to see an object located behind the transparent display panel, and wherein each of the first light-emitting element and the second light-emitting element is arranged to be adjacent to the third light-emitting element with no light-emitting element interposed therebetween.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Haase, as taught by Lee. The 
Haase as modified by Lee fails to explicitly disclose “a panel driving circuit configured to drive the transparent display panel”
	FIG. 5 of Miyagawa discloses a similar transparent display panel, comprising a panel driving circuit configured to drive the transparent display panel [0062], wherein the third color light outputted through the transparent region is one of a red light, a green light, and a blue light [0083].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Haase, as taught by Miyagawa. The ordinary artisan would have been motivated to modify Haase in the above manner for the purpose of taking an image of a user as an object and display an image at the same time (Para. 18 of Miyagawa).

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Haase, Lee and Miyagawa, in view of Son (U.S. Patent Pub. No. 2007/0114929), prior art of record, for documentary evidence.
	Regarding Claim 9
	Haase as modified by Lee and Miyagawa discloses Claim 6.
Haase as modified by Lee and Miyagawa fails to explicitly disclose “an organic layer of the 20third light-emitting element is thinner than an organic layer of the first light-emitting element and an organic layer of the second light-emitting element”.
.

Claims 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Haase, Lee and Miyagawa, in view of Yamashita (U.S. Patent Pub. No. 2012/0037305) of record.
	Regarding Claim 15
	Haase as modified by Lee and Miyagawa discloses Claim 1.
Haase as modified by Lee and Miyagawa fails to explicitly disclose “a black matrix is disposed over a non-element region of the non-transparent region other than an element region of the non-transparent region in which the first light-emitting element and the second light-emitting 20element are disposed”.
	FIG. 5 of Yamashita discloses a similar transparent display panel, comprising a black matrix (311) disposed over a non-element region of the non-transparent region other than an element region of the non-transparent region in which the first light-emitting element and the second light-emitting 20element are disposed.

		
	Regarding Claim 16
	FIG. 5 of Yamashita discloses a color filter (312, 314) is disposed over an element region of the non-transparent region in which the first light-emitting element and the second light-emitting element are disposed.

	Regarding Claim 17
	FIG. 5 of Yamashita discloses a color filter (312, 314) is disposed over an element region of the non-transparent region in which the first light-emitting element and the second light-emitting element are disposed, and a black matrix (311) is disposed over a non-element region of the non-transparent region other than the element region of the 5non-transparent region.

Claims 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Haase, Lee and Miyagawa, in view of Yamazaki (U.S. Patent Pub. No. 2013/0113843) of record.
	Regarding Claim 18
	Haase as modified by Lee and Miyagawa discloses Claim 1.

	FIG. 4 of Yamazaki discloses a similar transparent display panel, wherein the first light-emitting element (101R) is disposed at a side of the third light-emitting element (103) in a first direction, and the second light-emitting element (101B) is disposed at a side of the third light-emitting element in a 10second direction that is perpendicular to the first direction.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Haase, as taught by Yamazaki. The ordinary artisan would have been motivated to modify Haase in the above manner for the purpose of improving display quality (Para. 7 of Yamazaki).
	
	Regarding Claim 19
	FIG. 4 of Yamazaki discloses the first light-emitting element (101R) and the second light-emitting element (101G) are disposed together at a side of the third light-emitting element (131) or are disposed respectively at opposite sides of the third light-emitting 15element.
	
Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892